Per curiam.
John W. Campbell II, a member of the State Bar of Georgia, has petitioned the State Disciplinary Board for voluntary suspension of his license to practice law on the ground of his conviction in the *144Douglas County Superior Court for a felony involving moral turpitude and constituting grounds for disbarment under Standard 66 of Rule 4-102 of Part IV, Chapter 1 of the State Bar Rules.
Decided June 21, 1983.
Omer W. Franklin, Jr., General Counsel State Bar, George E. Hibbs, Assistant General Counsel State Bar, for State Bar of Georgia.
Pursuant to State Bar Rule 4-106, a lawyer convicted of a crime involving moral turpitude may be suspended from the practice of law until all appeal rights are terminated. The court, pursuant to State Bar Rule 4-106 and upon the recommendation of the Special Master, accepts Mr. Campbell’s petition for voluntary suspension from the practice of law pending termination of his appeal in Douglas County Superior Court.

Voluntary suspension of license is accepted.


All the Justices concur, except Gregory, J., not participating.